687 N.W.2d 298 (2004)
Woodard
v.
Custer.
Nos. 124994, 124995.
Supreme Court of Michigan.
October 7, 2004.
SC: 124994, 124995, COA: 239868, 239869.
On order of the Court, the application for leave to appeal the October 21, 2003 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order.